ITEM 77O (1) DREYFUS VARIABLE INVESTMENT FUND -QUALITY BOND PORTFOLIO On April 2, 2012, Quality Bond Portfolio, a series of Dreyfus Variable Investment Funds (the "Fund"), purchased 285 5.125% senior notes due 2022 issued by The Hartford Financial Services Group, Inc. (CUSIP No. 416518AB4) (the "Senior Notes") at a purchase price of $99.456 per senior note including an underwriting discount of $0.650 per senior note. The Senior Notes were purchased from Goldman, Sachs & Co., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. Goldman, Sachs& Co. Barclays Capital Inc. Deutsche Bank Securities Inc. J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner& Smith Incorporated Credit Suisse Securities (USA) LLC UBS Securities LLC U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC BB&T Capital Markets, a division of Scott& Stringfellow, LLC BNY Mellon Capital Markets, LLC Lloyds Securities Inc. PNC Capital Markets LLC RBS Securities Inc. SMBC Nikko Capital Markets Limited The Williams Capital Group, L.P. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 13, 2012. These materials include additional information about the terms of the transaction. ITEM 77O (2) DREYFUS VARIABLE INVESTMENT FUND -GROWTH AND INCOME PORTFOLIO On September 11, 2012, Growth and Income Portfolio, a series of Dreyfus Variable Investment Fund (the "Fund"), purchased 6,360 shares of common stock issued by American International Group, Inc. (CUSIP No. 026874784) (the "Common Stock") at a purchase price of $32.50 per share including an underwriting discount of $0.121875 per share. The Common Stock was purchased from J.P. Morgan Securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner& Smith Incorporated Barclays Capital Inc. Citigroup Global Markets Inc. Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. Goldman, Sachs& Co. J.P. Morgan Securities LLC Macquarie Capital (USA) Inc. Morgan Stanley& Co. LLC RBC Capital Markets, LLC UBS Securities LLC Wells Fargo Securities, LLC BNP Paribas Securities Corp. HSBC Securities (USA) Inc. Piper Jaffray & Co. RBS Securities Inc. Santander Investment Securities Inc. Standard Chartered Bank ING Financial Markets LLC Blaylock Robert Van, LLC CastleOak Securities, L.P. Drexel Hamilton, LLC Lebenthal & Co., LLC Loop Capital Markets LLC Mizuho Securities USA Inc. Natixis Securities Americas LLC Nomura Securities International, Inc. PNC Capital Markets LLC Raymond James & Associates, Inc. Scotia Capital (USA) Inc. SG Americas Securities, LLC SMBC Nikko Capital Markets Limited UniCredit Capital Markets LLC BNY Mellon Capital Markets, LLC C.L. King & Associates, Inc. Dowling & Partners Securities, LLC Keefe Bruyette & Woods, Inc. MFR Securities, Inc. Mischler Financial Group, Inc. Muriel Siebert & Co., Inc. Samuel A. Ramirez & Company, Inc. Sanford C. Bernstein & Co., LLC Sterne, Agee & Leach, Inc. Stifel, Nicolaus & Company, Incorporated Toussaint Capital Partners, LLC The Williams Capital Group, L.P. Atlantic Equities LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 11, 2012. These materials include additional information about the terms of the transaction. ITEM 77O (3) DREYFUS VARIABLE INVESTMENT FUND -INTERNATIONAL EQUITY PORTFOLIO On September 26, 2012, International Equity Portfolio, a series of Dreyfus Variable Investment Fund (the "Fund"), purchased 10754 American depositary shares issued by Grupo Financiero Santander Mexico, S.A.B. de C.V. (CUSIP No. 40053C105) (the "ADS") at a purchase price of $12.1849 per share including an underwriting discount and commission of $0.3254 per share. The ADS was purchased from UBS Securities LLC , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Santander Investment Securities Inc. UBS Securities LLC Deutsche Bank Securities Inc. Merrill Lynch, Pierce, Fenner& Smith Incorporated Barclays Capital Inc. Citigroup Global Markets Inc. Credit Suisse Securities (USA) LLC Goldman, Sachs& Co. J.P. Morgan Securities LLC RBC Capital Markets, LLC Itau BBA USA Securities Inc. Banca IMI S.p.A. Banco Espirito Santo de Investimento, S.A., Sucursal en España BNY Mellon Capital Markets, LLC Commerz Markets LLC Credit Agricole Securities (USA) Inc. Mizuho Securities USA Inc. UniCredit Capital Markets LLC Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 11, 2012. These materials include additional information about the terms of the transaction. ITEM 77O (4) DREYFUS VARIABLE INVESTMENT FUND -QUALITY BOND PORTFOLIO On September 5, 2012, Quality Bond Portfolio, a series of Dreyfus Variable Investment Fund (the "Fund"), purchased 310 1.250% notes due 2015 issued by Wellpoint, Inc. (CUSIP No. 94973VAZ0) (the "Notes") at a purchase price of $99.959 per note including an underwriting discount of 0.350% per note. The Notes were purchased from Citigroup Global Markets Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Credit Suisse Securities (USA) LLC Citigroup Global Markets Inc. Deutsche Bank Securities Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated UBS Securities LLC Wells Fargo Securities, LLC Morgan Stanley & Co. LLC SunTrust Robinson Humphrey, Inc. U.S. Bancorp Investments, Inc. J.P. Morgan Securities LLC BB&T Capital Markets, a division of Scott & Stringfellow, LLC BNY Mellon Capital Markets, LLC Fifth Third Securities, Inc. The Huntington Investment Company Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. PNC Capital Markets LLC SMBC Nikko Capital Markets Limited Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 11, 2012. These materials include additional information about the terms of the transaction. ITEM 77O (5) DREYFUS VARIABLE INVESTMENT FUND -QUALITY BOND PORTFOLIO On August 7, 2012, Quality Bond Portfolio, a series of Dreyfus Variable Investment Fund (the "Fund"), purchased /2% debentures due 2042 issued by Time Warner Cable Inc. (CUSIP No. 88732JBD9) (the "Debentures") at a purchase price of $99.439 per debenture including an underwriting discount of 0.875% per debenture. The Debentures were purchased from Morgan Stanley & Co. LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: BNP Paribas Securities Corp. Citigroup Global Markets Inc. Morgan Stanley & Co. LLC Credit Suisse Securities (USA) LLC RBC Capital Markets, LLC Barclays Capital Inc. BNY Mellon Capital Markets, LLC Credit Agricole Securities (USA) Inc. Deutsche Bank Securities Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC Lloyds Securities Inc. Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. RBS Securities Inc. Samuel A. Ramirez & Company, Inc. SMBC Nikko Capital Markets Limited UBS Securities LLC U.S. Bancorp Investments, Inc. The Williams Capital Group, L.P. Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 11, 2012. These materials include additional information about the terms of the transaction. ITEM 77O (6) DREYFUS VARIABLE INVESTMENT FUND -QUALITY BOND PORTFOLIO On September 11, 2012, Quality Bond Portfolio, a series of Dreyfus Variable Investment Fund (the "Fund"), purchased 270 2.550% senior notes due September 18, 2015 issued by The Royal Bank of Scotland Group plc (CUSIP No. 780099CC9) (the "Senior Notes") at a purchase price of $99.943 per senior note including an underwriting discount of 0.300% per senior note. The Senior Notes were purchased from RBS Securities Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: RBS Securities Inc. Citigroup Global Markets Inc.
